DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 20), and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10 and 14 of U.S. Patent No. 10/,796,691. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6-10 and 14 of U.S. Patent No. 10/,796,691 teaches every limitation of claims  (1, 20), and 14-19, respectively of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 17 and 20 contain subject matter “online properties”, and claim 18 contains subject matter “online property”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification describes “properties” but not “online properties”.  Please verify.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keebler et al. (Keebler), US Patent Application Publication No. US 2012/0284290 (Keebler is from IDS filed on 12/07/2020).

As to independent claim 1, Keebler discloses a method for providing a syndication user interface for use with a computer in presenting streaming content (Paragraphs [0054], [0111], [0164]: syndication interface may enable a content provider to select and integrate syndicated data collections into their own data collections, and the data collections can be a live event stream), the method comprising:
providing, via the user interface, multiple selectable items associated with different online properties (paragraphs [0168]-[0169], [0184],[0208],[0346]: syndication interface comprises a list of syndicated data collections, which contain data items that can be selectable a particular type of data items, wherein metadata may be stored in a set of attributes associated with the syndicated data collections) ;
providing, via the user interface, multiple controls configured to modify a presentation of content (paragraphs [0213], [0214], [0216], [0362]: published data items may be editable upon selecting an appropriate edit control, and controls can be provided to enable access to additional editing such as formatting); and
selecting one of the multiple selectable items such that the computer provides, to a user of the user interface, a single or unified visual preview of the presentation as it will be published at one of the different online properties associated with the selected item, wherein the single or unified visual preview interface facilitates a plurality of different functions (paragraphs [0184]-[0187],[0278]: generating the presentation display containing the data collection and its respective data items, wherein the presentation display is a publication target which may have one or more selectable template objects associated therewith, paragraph [0213]: published data items may be editable upon selecting an appropriate edit control, paragraph [0362]: the interface can be in editing mode to modify, change or update the modifiable data collection, wherein the interface includes editing tools such as font, size, color, styles, alignment (different functions)).

As to dependent claim 2, Keebler discloses wherein the different functions comprise theme editing (paragraphs [0172],[0260],[0294]).

As to dependent claim 3, Keebler discloses wherein the different functions further comprise content editing (paragraphs [0344], [0361]).

As to dependent claim 4, Keebler discloses wherein the different functions further comprise layout editing (paragraphs [0349],[0361] and Figure 7).

As to dependent claim 7, Keebler discloses wherein the modification is performed at an online property of a digital media integration exchange system, the content being published in the digital media integration exchange system (paragraph [0109]).

As to dependent claim 8, Keebler discloses wherein the user interface is provided via a page builder screen (paragraph [0109]). 

As to dependent claim 9, Keebler discloses wherein the user interface comprises a properties screen and a reports screen (paragraph [0111]).

As to dependent claim 10, Keebler discloses wherein the user interface comprises a stories screen (paragraph [0111]).

As to dependent claim 11, Keebler discloses wherein the user interface comprises at least one of a media, weather, and live-streaming screen (paragraphs [0054],[0109]).

As to dependent claim 12, Keebler discloses further comprising: instantly replicating new sections, component changes, and other visual aspects of brand property and presentation structures, which are provided across brands via syndication interfaces (paragraph [0151]).

As to dependent claim 13, Keebler discloses wherein the user interface supports:
(i) storing presentations in files at one or more levels of one or more of the presentation layouts, presentation templates, and presentations (paragraphs [0280], [0281]); and 
(ii) determining known differences between one of the stored presentations and its linked presentation template (paragraphs [0184], [0352]).

As to dependent claim 14, Keebler discloses wherein the user interface enables full copying of assets from one environment to another by copying file structures alone and providing an option of updating presentations based on a common template by updating the common template and re-applying differences (paragraphs [0038], [0059]-[0060]).

As to dependent claim 15, Keebler discloses wherein the user interface supports routing of content to presentations via named filters, each named filter defining a full Boolean search driven by content tagging and publish time limits (paragraphs [0122], [0176], [0189], [0200]).

As to dependent claim 16, Keebler discloses wherein the user interface provides a configured section of a brand-level property for targeting in both primary targeting and syndication processes automatically, enabling explicit targeting by a user of a specific brand and location (paragraphs [0159], [0172], [0186], [0207] and Figure 3A).  

As to dependent claim 17, Keebler discloses wherein the single or unified visual preview:
(i) comprises sections (Figures 13-15]);
(ii) is for target online properties and channels (paragraph [0133]); and
(iii) is responsive, before publication of the content, to changes in at least one of tagging, targeting, content, and renditions of content (paragraphs [0043]-[0044], [0079], [0124].

As to dependent claim 18, Keebler discloses wherein the preview displays, to the user of the user interface, the content in a structure of the respective online property based on an associated brand such that the user sees a potential visual impact across a plurality of different channels (paragraphs [0184], [0240]).

As to dependent claim 19, Keebler discloses wherein the modification adjusts imagery of a logo, a previously determined color, and a style of a font (paragraphs [0362], [0364]).

As to independent claim 20, Keebler discloses a system, comprising a processor, a memory, and instructions stored in the memory which, when executed, cause the processor to:
provide, via a syndication user interface, multiple selectable items associated with different online properties (paragraphs [0168]-[0169], [0184],[0208],[0346]: syndication interface comprises a list of syndicated data collections, which contain data items that can be selectable a particular type of data items, wherein metadata may be stored in a set of attributes associated with the syndicated data collections);
provide, via the user interface, multiple controls configured to modify a presentation of streaming content (paragraphs [0213], [0214], [0216], [0362]: published data items may be editable upon selecting an appropriate edit control, and controls can be provided to enable access to additional editing such as formatting); and
upon a selection of one of the multiple selectable items, provide to a user of the user interface a single or unified visual preview of the presentation as it will be published at one of the different online properties associated with the selected item  (paragraphs [0184]-[0187],[0278]: generating the presentation display containing the data collection and its respective data items, wherein the presentation display is a publication target which may have one or more selectable template objects associated therewith, paragraph [0213]: published data items may be editable upon selecting an appropriate edit control, paragraph [0362]: the interface can be in editing mode to modify, change or update the modifiable data collection, wherein the interface includes editing tools such as font, size, color, styles, alignment (different functions)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Keebler as applied to claims 1-4 and 7-20 above, and further in view of Woods et al. (Woods), US Patent Application Publication No. US 2014/0019492.
 
As to dependent claim 5, Keebler, however, does not disclose wherein the single or unified visual preview interface further provides metrics and analytics.
In the same field of endeavor, Woods discloses methods and apparatus for presenting a visualization of content and analytics data for content accessed from one or more devices, where the visualization includes a display of content as it would appear on a given device, and in some cases, an analytics visualization tool displays the content overlaid with analytic data specific to a device and to the content (Abstract, paragraphs [0002], [0022]-[0023]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Keebler to include the single or unified visual preview interface further provides metrics and analytics, as taught by Woods.  Woods suggests providing analytics information is to provide insight into how a user interacts with provided content in order to improve the user experience of consumers of the provided content.

As to dependent claim 6, Keebler, however, does not disclose wherein the metrics and analytics are provided as a review, at the user interface, by overlaying at least a portion of the content and/or the preview.
In the same field of endeavor, Woods discloses methods and apparatus for presenting a visualization of content and analytics data for content accessed from one or more devices, where the visualization includes a display of content as it would appear on a given device, and in some cases, an analytics visualization tool displays the content overlaid with analytic data specific to a device and to the content (Abstract, paragraphs [0002], [0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Keebler to include wherein the metrics and analytics are provided as a review, at the user interface, by overlaying at least a portion of the content and/or the preview, as taught by Woods.  Woods suggests providing analytics information is to provide insight into how a user interacts with provided content in order to improve the user experience of consumers of the provided content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177